RENDERED: SEPTEMBER 11, 2020; 10:00 A.M.
                  NOT TO BE PUBLISHED

           Commonwealth of Kentucky
                   Court of Appeals

                    NO. 2019-CA-001294-MR


CHESTER VAN DYKE,
EXECUTOR OF THE ESTATE OF
MATTIE HELENORA VAN DYKE                              APPELLANT



          APPEAL FROM JEFFERSON CIRCUIT COURT
v.    HONORABLE JUDITH E. MCDONALD-BURKMAN, JUDGE
                  ACTION NO. 17-CI-401893



COMMONWEALTH OF KENTUCKY;
THE COUNTY OF JEFFERSON AND
LOUISVILLE/JEFFERSON COUNTY METRO,
BY AND ON RELATION OF WILLIAM M. LANDRUM III,
SECRETARY OF FINANCE AND
ADMINISTRATION CABINET;
BETH C. ROSE;
AND DANIEL ROSE                                       APPELLEES



                          OPINION
                         AFFIRMING

                         ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; TAYLOR AND L. THOMPSON,
JUDGES.
CLAYTON, CHIEF JUDGE: Chester Van Dyke, as the executor of the Estate of

Mattie Helenora Van Dyke (the “Estate”), appeals from the Jefferson Circuit

Court’s orders denying both the Estate’s motion to intervene in a foreclosure action

and the Estate’s motion to alter, amend, or vacate the denial of its motion to

intervene. Because the trial court did not abuse its discretion, we affirm.

                                 BACKGROUND

             In January of 1961, Charles Edward Van Dyke and his wife Mattie

Helenora Van Dyke purchased a property located at 902 East Madison Street in

Louisville (the “Property”) as joint tenants with right of survivorship. Charles died

in April of 1995, and Mattie became the sole owner of the Property.

             Throughout the years, the condition of the house located on the

Property deteriorated to such an extent that the Louisville-Jefferson County Metro

Government eventually declared it to be “an immediate threat to the lives and

safety of the general public” in a June 3, 2003 notice of emergency order to

demolish. Thereafter, although the residence was demolished in September of

2003, the vacant property was cited multiple times for various city health code

violations between 2004 and 2008. Additionally, the property taxes for the

Property were not paid beginning in 2003.

             On October 3, 2017, the Commonwealth of Kentucky, the County of

Jefferson, and Louisville/Jefferson County Metro (collectively, “the


                                         -2-
Commonwealth”) initiated foreclosure proceedings against Mattie and any

unknown spouse of Mattie. A civil summons was issued for Mattie on October 3,

2017, and was sent by United States Postal Service (“USPS”) certified mail to the

address listed as the mailing address with the Property Valuation Administrator’s

office. This was the same address used by Van Dyke’s son, Chester Van Dyke,

(“Chester’s Address”). The summons was marked as “unclaimed” and was

returned to sender.

              In November of 2017, Chester entered into a payment plan with the

Jefferson County Attorney to pay the delinquent tax bills (the “Payment Plan”).

Specifically, the letter from the County Attorney stated: “This will confirm your

conversation with our office, wherein you agreed to enter the Jefferson County

Attorney Delinquent Tax Payment Program. You agreed to make monthly

payments of $289.87 a month starting November through October.” For its part,

the Commonwealth argues that the agreement was only to protect the tax bills from

being purchased by a third-party purchaser and not to stop any foreclosure

litigation.

              The trial court appointed a warning order and military attorney for

Mattie on December 14, 2017. The warning order attorney filed a report with the

court on March 2, 2018, indicating that he had mailed a letter and copy of the

complaint in the foreclosure action via USPS, priority mail, postage prepaid, to


                                         -3-
Chester’s Address. According to the USPS, the complaint was delivered on

December 15, 2017. The warning order attorney received no response from

Mattie.

             Thereafter, the Commonwealth filed a motion for judgment and order

of sale with the court on April 11, 2018, arguing that it was entitled to an in rem

default judgment against Mattie for her failure to pay the required property taxes or

to otherwise respond in the foreclosure action after being properly noticed under

the Kentucky Rules of Civil Procedure. A copy of the motion was sent to Mattie at

Chester’s Address. The court ultimately signed the judgment and order of sale on

June 5, 2018, and a copy noting the sale date of July 6, 2018 was sent to Chester’s

Address. No appeal of such judgment and order of sale was initiated.

             The Master Commissioner’s office properly advertised the sale of the

Property, and the Property was sold at the commissioner’s sale on July 6, 2018 to

Beth C. Rose and Daniel Rose (the “Purchasers”). The Purchasers ultimately

purchased the Property for $13,500.00, which was $1,500.00 above the appraised

value of the Property.

             The Master Commissioner thereafter filed a report of sale on July 11,

2018, and no objections to the report of sale were filed. The court signed an order

confirming the sale on August 3, 2018, and a deed to the Property was conveyed to

the Purchasers. The Commonwealth filed a motion to distribute funds, and a copy


                                         -4-
of such motion was sent to Chester’s Address. The applicable tax liens were

satisfied through the proceeds of the sale and the Commissioner was ordered by the

trial court to hold the excess proceeds equaling $8,467.34. Chester had continued

to make the monthly payments under the Payment Plan throughout this period.

             Mattie passed away on August 4, 2018, and, on January 18, 2019,

Chester filed a motion to overturn the foreclosure sale. In his motion, Chester

alleged that he, in his individual capacity, had entered into an agreement with the

Jefferson County Attorney’s Office in which he would pay all the taxes owed on

the Property and the Property would not be sold. Chester further alleged that all

such payments were made, that he was not aware that the foreclosure was pending,

and that he continued to make payments even after the completion of the

foreclosure sale. Alternatively, the Commonwealth argued that Mattie had been

properly served with notice of the foreclosure proceedings and had received

adequate notice of such. The Commonwealth further argued that it had returned all

of the payment that Chester had made under the Payment Plan back to Chester.

             The trial court denied Chester’s motion to overturn the foreclosure

sale in an order entered on March 12, 2019, finding that Chester, as an individual,

lacked standing to sue, as he was never named as a party in the foreclosure action

and had never had any interest in the Property.




                                         -5-
             Chester was subsequently appointed as the administrator of the Estate

by the Jefferson County Probate Court on April 15, 2019. On May 21, 2019,

approximately one year after the entry of the judgment and order of sale, the Estate

filed both a motion to intervene and an intervening complaint. The trial court

denied the Estate’s motion to intervene on June 13, 2019, noting that under

Kentucky law “the Administrator can step into the shoes of the decedent and can

have no more rights and remedies than she did,” and therefore “[t]here is no reason

for Chester Van Dyke to intervene since he stands in [Mattie’s] stead; he is already

a party to this action.” The trial court further stated that it was denying the motion

because it was untimely, and Chester had not met the burden imposed on him

under Kentucky law to justify the untimely request to intervene in the foreclosure

action.

             On June 24, 2019, the Estate filed a motion to alter, amend, or vacate

the order denying the motion to intervene, which the trial court denied on July 25,

2019 for failure to meet the standard for such relief. Chester subsequently filed a

notice of appeal to this Court of the trial court’s orders denying his motion to

intervene on an individual basis; denying his motion to intervene as the executor of

the Estate; and denying his motion to alter, amend, or vacate, claiming that the trial

court abused its discretion in denying the foregoing motions.




                                          -6-
                                    ANALYSIS

             As a preliminary matter, we note that Chester included in his notice of

appeal the trial court’s March 12, 2019 order denying his motion to overturn the

foreclosure sale due to his individual lack of standing. Chester’s notice of his

appeal of that order was not filed until August 23, 2019. Under Kentucky Rule of

Civil Procedure (“CR”) 73.02 a notice of appeal must be “filed within 30 days after

the date of notification of service of the judgment or order” to be timely and to

transfer jurisdiction to the Court of Appeals. Therefore, we cannot review such

order, as it was not timely appealed under our appellate rules. However, Chester’s

appeals of the trial court’s order denying the Estate’s motion to intervene and the

Estate’s motion to alter, amend, or vacate were filed in a timely manner; thus, we

will proceed with our review of those specific orders.

             a. Standard of Review

             A court’s evaluation of the timeliness of a motion to intervene is

reviewed under an abuse of discretion standard. Carter v. Smith, 170 S.W.3d 402,

408 (Ky. App. 2004). “The test for abuse of discretion is whether the trial judge’s

decision was arbitrary, unreasonable, unfair, or unsupported by sound legal

principles.” Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999) (citations

omitted). As stated by the Kentucky Supreme Court, “[a]bsent some flagrant

miscarriage of justice,” an appeals court “should respect the trial court’s exercise


                                         -7-
of discretion and affirm its decision[.]” Gross v. Commonwealth, 648 S.W.2d 853,

858 (Ky. 1983).

             b. Discussion

             Chester argues that the trial court abused its discretion in permitting

the foreclosure sale to stand and finding that the motion to intervene was untimely.

While Chester did not identify the particular rule of civil procedure or case law to

support the legal reasoning behind his motion to intervene, CR 24.01(1) allows

intervention under some circumstances and “[u]pon timely application.”

(Emphasis added). Further, while intervention after a court has entered a judgment

may be allowable in some situations, Kentucky courts have determined that “the

applicant has a special burden of justifying the apparent lack of timeliness.”

Monticello Elec. Plant Bd. v. Board of Ed. of Wayne County, 310 S.W.2d 272, 274

(Ky. 1958) (citation omitted) (emphasis added).

             In the case sub judice, the Estate has not met such “special burden.”

The record reflects that Mattie was properly served with all the necessary

documents in the foreclosure action, including being appointed a warning order

attorney. See CR 4.07. Further, Chester stated in his intervening complaint that he

knew the Property was being foreclosed on as early as November of 2017. The

Estate did not attempt to justify or explain the delay in filing its motion to

intervene or to otherwise make any appearance in the case prior to the Property


                                          -8-
being sold. Therefore, Chester did not meet the “special burden” imposed under

Kentucky caselaw.

             We also agree that the granting of the Estate’s motion to intervene

under CR 24.01 was not needed in this case, as such motion was not filed by an

outside party to the litigation. Chester, as the executor of the Estate, only had the

legal rights and remedies afforded to Mattie. Taylor v. Harris’ Adm’r, 164 Ky.
654, 176 S.W. 168 (1915). One cannot intervene in a case in which one was

already a party. We therefore find no abuse of discretion by the trial court in

denying the Estate’s motion to intervene and its motion to alter, amend, or vacate.

                                  CONCLUSION

             For the foregoing reasons, we affirm the orders of the Jefferson

Circuit Court.

             ALL CONCUR.




                                          -9-
BRIEFS FOR APPELLANT:     BRIEF FOR APPELLEES
                          COMMONWEALTH OF
Myrle L. Davis            KENTUCKY; AND THE COUNTY
Louisville, Kentucky      OF JEFFERSON AND
                          LOUISVILLE/JEFFERSON
                          COUNTY METRO,
                          BY AND ON RELATION OF
                          WILLIAM M. LANDRUM III,
                          SECRETARY OF FINANCE AND
                          ADMINISTRATION CABINET:

                          Michael B. Marks
                          Louisville, Kentucky

                          BRIEF FOR APPELLEES BETH
                          AND DANIEL ROSE:

                          Stuart Alexander
                          Louisville, Kentucky




                        -10-